Case 1:18-cV-08250-.]SR Document 25 Filed 10/26/18 Page 1 of 11

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiffs, AFFIDAVIT OF TOM ROBINSON
IN SUPPORT EX PARTE
V- APPLICATION FOR

PREJUDGMENT ATTACHMENT
CHARLES SHREM,

mims 1 3 CV 82 5 0

I, Tom Robinson, declare as follows.

 

 

l. I am the Chief Data Officer, Lead Forensic Investigator, and co-founder of
Elliptic, a cryptocurrency forensic intelligence firm. We were retained to provide investigatory
Services relating to Cryptocurrency transactions on the Bitcoin network by Charles Shrem. This
declaration summarizes some of our flndings. Except as to matters Stated on information and
belief, I have personal knowledge of the information referenced herein and could competently
testify as to its truth if called to do so. As to matters stated on information and belief, I am
informed and believe them to be true.

2. We work with both law enforcement and financial institutions to identify illicit
activity on the Bitcoin blockchain. We have developed forensic techniques that eliminate some
of the anonymity of the blockchain and we can sometimes trace bitcoin transactions to real-world
individuals We have delivered actionable intelligence to clients in both the United States and
Europe and have amassed evidence in cases of arms trafficking, theft, money laundering and the
illegal drug trade.

3. I am routinely consulted by major media outlets as an expert in Bitcoin and the
blockchain-, including the New York- Times, the Guardian, GNN, A-BG~News,- Bloomberg News,

BBC News and other outlets. l hold a D.Phil in atomic and laser physics from the University of

Case 1:18-cV-08250-.]SR Document 25 Filed 10/26/18 Page 2 of 11

Oxford. Attached hereto as Exhibit A is a true and correct copy of my C.V., which gives a more
extensive overview of my professional background and expertise in Bitcoin and the blockchain.

4. In July 2017, Elliptic was engaged by Winklevoss Capital Management, LLC
(“WCM”) which provides services to Winklevoss Capital Fund (“WCF”), the family investment
firm of Cameron and Tyier Winklevoss. WCF suspected that Charles Shrem, the former owner
of BitInstant, had embezzled approximately 5,000 bitcoin from WCF when he agreed to
purchase bitcoin on its behalf in late 2012 and early 2013. Elliptic was engaged to examine (a)
whether we could identify Shrem’s current bitcoin holdings, (b) whether we could identify any
prior bitcoin transactions on the blockchain involving Shrem, and (c) whether we could identify
bitcoin transactions by Shrem between September and December 2012 that might account for the
missing bitcoin owed to WCF.

5. We reached two important conclusions First, we identified a bitcoin transaction
from an address controlled by Shrem that received 5,000 bitcoin in December 2012, in close
proximity to the timeframe in which WCF alleges that Shrem embezzled approximately a similar
amount. Tracing the subsequent movements of this bitcoin, we determined that approximately
4,000 of these 5,000 bitcoin moved into two bitcoin exchanges _ Coinbase and Xapo _ which
would have additional information on the owner of the accounts that received the funds

6. Second, we found evidence that Shrem has transacted with many of the major
bitcoin exchanges Shrem has publicly acknowledged personally purchasing thousands of bitcoin
in the early days of the cryptocurrency.

Overvicw of bitcoin

7. Bitcoin is a digital currency created in 2009. Unlike traditional currency, there is
no government that backs and issues the currency. Rather, the creation and administration of
Bitcoin is decentralized like other peer-to-peer networks which rely on crowdsourcing to operate,
such as BitTorrent. A diffuse network of users provides the computing power to run the Bitcoin

network. In essence, they compete to record transactions in the blockchain and when they prevail

-2-

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 3 of 11

in that competition they are rewarded with the issuance of new bitcoin. This practice is called
“mining.” The competition ensures that only one party records a transaction on the blockchain so
there is no chance of differing entries. An overview of the Bitcoin blockchain network from
bitcoin.org is attached hereto as Exhibit B.

8. The network is at once radically public and relatively anonymous Every bitcoin
transaction that has ever taken place and that will take place is recorded on the public
blockchain, a distributed ledger maintained by the computers on the Bitcoin network that provide
processing power. The blockchain both records and is confirmation that a specific bitcoin
address holds bitcoin, thus preventing double-spending or double-dipping. Specifically, for each
transaction, the blockchain maintains a record of (l) the time of the transaction, (2) the amount
ol` the transaction, and (3) the addresses involved in the transaction Because the blockchain
ledger is distributed, it cannot be altered or forged and the network as a system remains secure.
ln other words, every user’s holdings are reflected by the blockchain, because the blockchain
records all movements of bitcoin to and from each address

9. Yet while the blockchain itself is radically public and transparent, bitcoin users’
identities are not visible on the blockchain because users simply store and transfer bitcoin from a
25- to 34-character alphanumeric address There are no names on the blockchain or other
identifying information Addresses can only be associated with an individual owner by cross-
referencing the address with information extrinsic to the blockchain.

10. Each address, in turn, has a private key that allows an owner of an address to log
into that address and transfer bitcoin to another address Bitcoin transactions can also involve
multiple addresses _ if one user controls two addresses that user may send bitcoin from two
addresses to a third address Likewise, users may transfer bitcoin from one address to multiple
addresses in one transaction. There is no numeric limit on how many addresses may be involved

in a single transaction.

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 4 of 11

Bitcoin exchanges

l l. The Bitcoin ecosystem has evolved since its creation to include a number of
vendors who act as custodians andi“or virtual banks

12. Because of the technical complexity of creating a bitcoin address, storing bitcoin
and transacting in bitcoin, a number of Bitcoin companies, such as Gemini, Coinbase, and Xapo,
offer user-friendly ways of buying, storing and selling bitcoin.

13. Rather than require a user to set up an actual bitcoin address on the blockchain,
these services allow users to buy, store and sell bitcoin through their websites. These vendors
handle the technical aspects of bitcoin _ creating blockchain addresses accessing those
addresses with private keys, and transfen‘ing bitcoin _ thereby allowing users to buy, sell and
transfer bitcoin simply through the use of a bank account or credit card, and a login and
password.

14. These companies also allow a user to store bitcoin in virtual wallets. The
companies act as custodians over the bitcoin, enabling a user to hold bitcoin without requiring
the user to set up a blockchain address and maintain a private key.

15. When a user (a) sends bitcoin to an exchange, (b) purchases bitcoin on an
exchange, or (c) stores bitcoin on an exchange, the exchange typically holds those bitcoin on
multiple addresses or co-mingles one user’s bitcoin on a single address with other users’ bitcoin.
So once bitcoin is transferred to an address controlled by one of the exchanges it is difficult to
associate that bitcoin with the individual beneficial owner of the coin. The exchange’s internal
ledger accounts for how many bitcoin are held by each user in the exchange,

i6. Many of the exchanges _ especially those operating in the United States and

Europe _ are required by financial transparency and anti-money laundering laws to obtain

 

identifying information about their users. Therefore, thi:`bltcoln exchanges know the identity of
their bitcoin users; information that would not be apparent simply from looking at the

blockchain.

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 5 of 11

Ovcrview of Elliptie’s Work

17. Despite the relative anonymity of the blockchain, our firm has pioneered several
means of identifying a bitcoin user.

18. The most obvious way to figure out who owns a bitcoin address is if the owner
acknowledges that they own a particular address This can be done by open-source research on
the web and the “dark web,”' as well as offline research connecting individuals to blockchain
addresses

19. At Elliptic, we constantly identify new addresses Sometimes this is as simple as
discovering that a store accepts bitcoin and associating a bitcoin address where the store accepts
bitcoin with the store. We also transact directly with bitcoin services in order to gain insight on
the addresses that they use.

20. Once one address has been identified, we can identify additional addresses
through “clustering.” Often times, one user owns multiple bitcoin addresses When a transaction
involves bitcoin being sent from two or more addresses to a third address, the two or more
sending addresses are said to be a “cluster” and are under the control of a common owner. If we
can identify one address in a cluster as being associated with an individual, we can thereafter
identify the rest of the addresses in a cluster with that individual.

21. Elliptic has pioneered bitcoin forensics by utilizing these two tools _ identifying
bitcoin addresses and clustering. By using powerful computing software, we analyze all of the

bitcoin transactions ever recorded on the blockchain. We update our analysis on a daily basis

 

l The “dark web” is the part of the intemet that cannot be accessed through traditional intemet bro\vsers
such as google chrome or Microsoft intemet explorer. lt is an encrypted space on the internet. To access
the dark web, an intemet user must use a cloaking protocol, which provides access to encrypted and
anonymized intemet sites Many black marketplaces and e-commerce sites selling illegal goods, such as
drugs, weapons, and illegal pomography, are housed on the dark web. Because bitcoin can be used to
transact without identifying the uscr, it is a useful currency on the dark web.

_5-

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 6 of 11

Winklevoss Projcct

22. In Juiy 2017, we were retained by WCM to determine whether we could identify
any bitcoin held by Charles Shrem. Shrem was an early bitcoin adopter who founded BitInstant
in 2012, one of the first companies to facilitate bitcoin transactions for consumers Shrem was
also a founding member of the Bitcoin Foundation, an early non-profit group dedicated to
promoting bitcoin. In 2014, Shrem pleaded guilty to felony money laundering charges for
knowingly facilitating bitcoin transactions for drug dealers and other criminals on the dark web.
USA v. Faiella, et al., No. l4-CR-243, Dkt. No. 61, (S.D.N.Y. December 23, 2014) (Rakoff, J.).

23. 'I`he Winklevoss twins told us that between late 2012 and early 2013 they gave
Shrem $750,000 to purchase bitcoin on behalf of their investment firm, WCF. The Winklevoss
twins said they believed they received approximately 5,000 bitcoin less than they were owed,
based on the fact that Shrem could not account for approximately $61,000 that they sent him
between September and October 2012.

24. WCM asked us to determine whether we could (1) identify any bitcoin holdings
of Shrem, (2) identify any prior bitcoin transactions with Shrem, and (3) determine whether
Shrem acquired any bitcoin around late 2012 that might account for his 5,000 bitcoin shortfall.

25. The Winklevoss twins shared with us WCF’s bitcoin transaction history with
Shrem.

26. By utilizing our clustering software, this initial data set provided us with 167
addresses in 28 clusters that were the source of the bitcoins sent by Shrem.

27. Alongside this client-sourced information, we conducted independent research to
look for additional bitcoin addresses associated with Shrem. We found thirteen additional

addresses associated with Shrem based on this research.

 

28. We started by revlewlng bitcointalk.org, a popular onime forum tor bitcoin users
Charles Shrem was an active user of this forum between 2012 and 2014, under the user ID

“Yankee (bitinstant).”

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 7 of 11

29. In reviewing Shrem’s posts on the forum, we were able to identify a further ten
addresses associated with Shrem.

30. Of these ten addresses, we identified nine addresses based on a review of a
message exchange between Shrem and another user who accused Shrem of being a scam artist
and not delivering 60 bitcoin to him as promised. Shrem apparently made good on this debt and
sent the disgruntled user 60 bitcoin over time. By analyzing the date and time that Shrem said
that he sent bitcoin, and comparing that data with evidence on the blockchain, we identified
certain addresses as likely belonging to Shrem. An extract of a copy of this exchange on
bitcointalk.org is attached hereto as Exhibit C.

31. We identified one more address as belonging to Shrem from bitcointalk.org
because he publicly acknowledged ownership the address

32. Specifically, on April 2, 2014, the user “Yankee (bitinstant)” posted the
following: “l own this address: lShremdh9tVopi gxMzJ'/baprGXXZWWRW -Charlie Shrem.”
This was part of a discussion thread about “vanity addresses,” i.e. bitcoin addresses containing a
word or phrase within the address2 The fact that the address contains the word “Shrem” is
further indication that the address, in fact, belongs to Shrem. A screenshot of that webpage,
captured on December 8, 2017, is attached hereto as Exhibit D.

33. We identified another bitcoin address associated with Shrem after reviewing his
twitter account. On July 28, 2017, Shrem acknowledged a transaction on twitter with Roger Ver.
By cross referencing the details in Shrem’s tweet about the amount and time of the transaction
with transactions on the blockchain, we identified the transaction. This allowed us to identify the
sending address as belonging to Shrem. A screenshot of Shrem’s twitter feed acknowledging the

transaction is attached hereto as Exhibit E, and a screenshot of the blockchain transaction is

attached hereto as Exliil:iit F.

 

2 Sce https:/)'bitcointalk.org/index.php?topic=553449
-7-

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 8 of 11

34. We identified one additional address as belonging to Shrem after reviewing his
personal webpage, charlieshrem.com. On his webpage, he includes a “donation” link where users
can donate bitcoin to address lbepkoanWeNT6T4e3G9cwrdeJ3SSiQU. We recorded this as
an additional address belonging to Shrem.

35. lt is likely that Shrem controls additional bitcoin addresses and holds additional
bitcoin, but with the limited information we have, we are currently unable to identify these
additional addresses Shrem was an early adopter of bitcoin and has been a member of the
community for years As evidenced by our investigation, he utilizes multiple addresses which
suggests to us that other addresses belong to him which we have not been able to identify.

36. Based upon (a) the addresses we identified as being associated with Shrem, (b)
our identification of addresses associated with bitcoin exchanges and (c) our clustering
techniques we believe that Shrem has sent bitcoin to or received bitcoin from the following
exchanges Bitfinex, Bitstamp, BITTREX, BTC-e, Changelly, Coinbase, Cryptsy, Kraken,
LiveCoin, Local Bitcoins, MtGox, Orderbook, Poloniex, and Xapo.

3'/'. 'I`hese exchanges should be able to confirm that Shrem holds accounts there, and
likely can provide additional details concerning Shrem’s deposits and withdrawals This
information would identify further addresses associated with Shrem.

Suspicious December 2012 Transaction

38, One string of transactions warrants particular note.

39. We were informed by WCF that they believed Shrem could not account for
approximately 5,000 bitcoin that was owed to WCF between approximately September and
October 2012.

40. A transaction with an address publicly acknowledged by Shrem received and sent

 

 

5 ,000 bitcoin in December 2012 - close proximity to the time WCt‘ says that it failed to receive

5,000 bitcoin from Shrem.

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 9 of 11

41. Specifically, at 17:07 on December 31, 2012, Shrem’s vanity address identified
above ~-~ lShremdh9tVopl g xle?baprGXXZWWRW (“1 Shrem”) _ received 5,000 bitcoin.
The identity of the owner of the sending address _
l5kN4RRGAQapstng1VEKbrWthl 92pwk _ cannot be determined with presently available
information, but the address has sent 6313.3 bitcoin to and received 50 bitcoin from addresses
believed to belong to online exchange Coinbase, which could verify the owner of the
sending/receiving account of those bitcoin. A true and correct copy of the transaction,
downloaded from the blockchain, is attached hereto as Exhibit G.

42. The 5,000 bitcoin in lShrem subsequently moved approximately one hour later to
another address _ 1MQ3K9aPcEDCekaBGyDAgtD1uPssSE?rY, the owner of which cannot
be identified with presently available information A true and correct copy of the transaction,
downloaded from the blockchain, is attached hereto as Exhibit I~I.

43. The 5,000 bitcoin then sat in that address for approximately ll months when at
18:37 on November 3, 2013 it was sent to 1JMPofaycssijNUYXNzBFLHdeJhwaqn. Two
minutes later, 2500 of these bitcoin were sent to an address believed to be associated with
Coinbase. True and correct copy of these transactions downloaded from the blockchain, are
attached hereto as Exhibits I and J.

44. Nearly six months later, on April 20, 2014, 1499 of the remaining bitcoin were
sent to an address believed to be associated with the online exchange Xapo. (The remaining 1001
bitcoin were distributed elsewhere). A true and correct copy of the transaction, downloaded fi‘om
the blockchain, is attached hereto as Exhibit K.

45. We do not know if Shrem sent the bitcoin to Coinbase and Xapo, as there are two
unidentified address between the transfer of the 5,000 bitcoin to Shrem and to the exchanges
B`cfh exchanges wou d`b°E`alil`é“-t`ciidentify the owner of the accounts that received'ihe`bi`tcoin on

the exchanges

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 10 of 11

46. We do suspect, however, that Shrem could control the unidentified addresses that
sent the 5,000 bitcoin to the lShrem address as well as the two subsequent addresses that
received those funds and transferred the funds to addresses believed to belong to Coinbase and
Xapo.

47. Both the address that initially sent the 5,000 bitcoin
(l 5kN4RRGAQapstnglVEKbrWthl 92pwk) as well as the address that sent 2500 bitcoin to
an address believed to belong to Coinbase (lJMPofaycssijNUYXNzBFLI-ldeJhwb9qn) sent
money to the same address believed to belong to Coinbase. The pattern of these transfers could
indicate that all of the addresses as well as the Coinbase account, are owned and/or controlled by
the same individual.

48. We have indicated to WCF that we could expand our investigation into Shrem’s
holdings if we were provided with additional information from the bitcoin exchanges which
would enable us to identify transactions into or out of any accounts held by Shrem on those

exchanges thereby enabling us to identify further addresses associated with Shrem.

_][;_

Case 1:18-cV-0825O-.]SR Document 25 Filed 10/26/18 Page 11 of 11

1 declare under penalty of perjury under the laws of the United States and the State of
New York that the foiegoing is true and correct to the best of my knowledge.

Executed on 8 September 2018 in Philadelphia, PA

fT?Y/'L"\,

Tom Robinson

 

-1;_

